Citation Nr: 0105236	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for coccygeal strain.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for lower back 
problems, neck problems, a condition of the buttocks, 
bilateral leg problems, and headaches.


REMAND

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to a claim and expanded its duty to notify 
the veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; but (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of diagnoses 
of ankylosing spondylitis, arthritis, and degenerative disc 
disease of the cervical spine and lumbar spine, coccygeal 
strain related to the underlying severe arthritis and 
calcification of the spine, and tension headaches.  There is 
evidence, which seems to establish a diagnosis of arthritis 
in the lower extremities.  Additionally, the veteran has 
attributed these disabilities to his service.  Also, the 
Board finds that there is insufficient medical evidence to 
make a decision on these claims.  Thus, the Board finds that 
the evidence of record establishes that a VA examination, to 
include a medical opinion with rationale, is necessary to 
make a decision on the claims.

The Board notes that the veteran underwent a VA examination 
in September 1999.  The examiner entered a diagnosis of 
ankylosing spondylitis.  In an October 1999 addendum, the 
examiner stated that such diagnosis was not related to the 
veteran's service.  The veteran has submitted a July 2000 
statement from a private physician, Dr. B., wherein he 
attributes the veteran's diagnoses of degenerative disc 
disease in the cervical and lumbar spine to the veteran's 
service.  The Board finds that clarification is needed in 
determining what disease process, if any, is attributable to 
service.

The Board further notes that Dr. B. does not indicate upon 
what evidence he bases his determination that the veteran's 
degenerative disc disease is attributable to service.  For 
instance, did he have an opportunity to review the service 
medical records, or is his opinion based solely upon the 
veteran's history?

Finally, Dr. B. states he has been treating the veteran for 
his low back pain.  Therefore, the Board finds that an 
attempt to obtain his medical records relating to his 
treatment of the veteran should be made. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his cervical 
spine disorder, lumbar spine disorder, 
bilateral leg disorder, coccygeal strain, 
and headaches.  The RO should inform the 
veteran that he should give VA permission 
to obtain Dr. B.'s medical records.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, if any.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

The veteran should inform VA if he is in 
receipt of Social Security Administration 
disability benefits, and if so, the RO 
should seek to obtain the medical records 
upon which the grant of such benefits was 
based.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of the veteran's current 
cervical spine disorder, lumbar spine 
disorder, bilateral leg disorder, 
coccygeal strain, and headaches.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records, 
to include the veteran's service medical 
records, and examining the veteran, the 
examiner should be requested to enter all 
appropriate diagnoses related to the 
veteran's cervical spine, lumbar spine, 
lower extremities, coccyx area, and 
headaches and state as to each diagnosis 
entered whether it is as likely as not 
that the diagnosis was incurred in 
service.  Where arthritis is shown, the 
examiner should state if it was 
manifested to a compensable degree within 
one year following service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include the evidence in the 
record upon which the examiner bases the 
opinion (e.g., service medical records, 
post-service medical findings/data or the 
veteran's history).   The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for cervical spine 
disorder, lumbar spine disorder, 
bilateral leg disorder, coccygeal strain, 
and headaches.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO, to 
include a more thorough opinion from Dr. B, wherein he states 
upon what evidence he has based his July 2000 opinion.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


